             Case 4:09-cr-00203-CW Document 1781 Filed 10/26/20 Page 1 of 3




 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   LEAH PAISNER (NJBN 175362015)
 5 Special Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          Leah.Paisner@usdoj.gov

 9
     Attorneys for United States of America
10
                                    UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                              OAKLAND DIVISION
13

14   UNITED STATES OF AMERICA,      ) CASE NO. CR 09-00203 CW (JCS)
                                    )
15        Plaintiff,                )
                                    ) (PROPOSED) DETENTION ORDER
16     v.                           )
                                    )
17   MUHAMMAD ABDUL AZIZ BIN YAHYA, )
                                    )
18        Defendant.                )
                                    )
19                                  )
                                    )
20                                  )
                                    )
21                                  )

22

23

24

25

26

27

28

     DETENTION ORDER
     CR 09-00203 CW (JCS)
              Case 4:09-cr-00203-CW Document 1781 Filed 10/26/20 Page 2 of 3




 1          On October 15, 2020, an amended Petition for Arrest Warrant for Offender Under Supervision

 2 was filed, charging the defendant with violating the terms of his supervised release. Dkt. 1774. On

 3 October 26, 2020, the defendant appeared before the Court for a detention hearing on the violation

 4 petition. The defendant appeared by Zoom video teleconference from Santa Rita Jail and was in custody

 5 at the time of the hearing. The defendant was represented by K.C. Maxwell. Special Assistant United

 6 States Attorney Leah Paisner appeared for the government. The government moved for detention, and

 7 the defendant opposed. The defendant moved to be released to his current residence on his previous

 8 release conditions or on modified conditions, which both the government and the U.S. Probation Office

 9 opposed. At the hearing, the parties submitted proffers and arguments regarding detention, particularly

10 with respect to the defendant’s danger to the community and risk of non-appearance.

11          Upon consideration of the facts, proffers, and arguments presented, and for the reasons stated on

12 the record, the Court finds by clear and convincing evidence that no condition or combination of

13 conditions will reasonably ensure the safety of the. Accordingly, the defendant must be detained

14 pending resolution of the violation petition.

15          The present order supplements the Court’s findings and order at the detention hearing and serves

16 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

17 Section 3143(a).

18          The Court considered as factors supporting its conclusion: (1) the nature and circumstances of

19 defendant’s recent arrest on October 15, 2020, which involved the defendant committing domestic

20 violence against a victim who was the victim in another pending state domestic violence case against

21 him, (2) this incident involved the defendant allegedly punching the victim in the face with a closed fist

22 and possessing a knife in front of the victim’s mother and several children; (3) the police report provided

23 that this incident was recorded on a nearby surveillance camera and that the victim reported that

24 although this was only the second reported domestic violence case involving the defendant, there had

25 been a total of ten incidents of this nature; (4) this arrest occurred while the defendant was on federal

26 supervision and was the subject of a pending supervised release violation case that already involved new

27

28 DETENTION ORDER
   CR 09-00203 CW (JCS)
                                                      1
              Case 4:09-cr-00203-CW Document 1781 Filed 10/26/20 Page 3 of 3




 1 criminal conduct, namely arrests for domestic violence in January 2020 and burglary in June 2019,

 2 respectively; (5) the October 15, 2020 conduct occurred while the defendant was both facing state

 3 charges in the aforementioned cases and was subject to stringent federal release conditions, including

 4 home detention and location monitoring and a peaceful contact order involving the victim; (6) the

 5 probation officer advised that the defendant was recently taken into custody for a violation of his state

 6 bail conditions, and was thereafter released, and has increasingly become nonresponsive to Probation’s

 7 queries; (7) the defendant’s criminal history, including his federal conviction for conspiracy to

 8 distribute, manufacture, and possess with intent to distribute crack cocaine and marijuana and state

 9 convictions for drug-related and violent offenses, and (8) the defendant’s history of committing new

10 crimes, including those involving domestic violence, while on federal supervision. For these and all the

11 reasons and discussion on the record, the Court granted the government’s motion for detention, finding

12 that the defendant failed to meet his burden to demonstrate by clear and convincing evidence that he did

13 not pose a danger to the community.

14          Pursuant to 18 U.S.C. § 3143(a), IT IS ORDERED THAT:

15          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

16 confinement in a corrections facility;

17          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

18 and

19          3.      On order of a court of the United States or on request of an attorney for the government,

20 the person in charge of the corrections facility in which the defendant is confined shall deliver the

21 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

22 court proceeding.

23          IT SO ORDERED.

24 DATED: October 26, 2020                        _____________________________________
                                                  HON. JOSEPH C. SPERO
25                                                UNITED STATES CHIEF MAGISTRATE JUDGE
26

27

28 DETENTION ORDER
   CR 09-00203 CW (JCS)
                                                     2
